DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filled on 03/24/2021 has been entered. 
Claims 1-20 are pending
Response to Arguments
Applicant arguments filled on 03/24/2021 have been fully considered and but are not persuasive. 


Applicant argues that “ claim 10 recites “a source node,” “a destination node,” and “a significant intermediate node.” Unlike claim 1, however, independent claim 10 requires “a plurality of different sets of traceroute packets to be sent from the source node,” including “a first set of traceroute packets that starts from a first time-to-live (TTL) value” and “a second set of traceroute packets that starts from a second TTL value that is different from the first TTL value and that corresponds to the significant intermediate node.” Applicant respectfully submits that Chadha does not teach or suggest that a source node sends “a plurality of different sets of traceroute packets” with different starting TTL values.”
Examiner respectfully disagrees; the traceroute packets are originated from the source network device see par. [0105] Source network device 12 may receive one or more responses to the traceroute packet on any of inbound links 326 (810). Traceroute 336 of source network device 12 may determine based on the indicator received from the intermediary router whether source network device 12 has received a response from each of the plurality of paths of the intermediary router (812). If source network device 12 has not received a response for each of the paths of the intermediary router, source network device 12 may not configure a new traceroute packet with an incremented TTL value and may wait to receive one or more additional responses to the traceroute packet (810). If source network device 12 has received a response for each of the plurality of paths of the intermediary router, source network device 12 may configure a traceroute tree based on the received one or more responses for each path of the intermediary router (814), and may also increment the TTL value (814) and configure another traceroute packet (804).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 10-16,18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chadha to (US20180278514)
Regarding claim 10 Chadha teaches receiving network topology information about a network segment between a source node and a destination node;(fig.1,[0004],[0005],[0011],[0012] discloses to provide complete visibility into a network topology between a source device and a destination device, even when an intermediate network device may be actively utilizing multiple network links when forwarding packets toward the destination …facilitate exploration of the network topology of each of the multiple paths)

identifying, based on the network topology information, a significant intermediate node in the network segment,;( [0027] discloses Various routing protocols allow for "Equal-Cost Multipath" (ECMP) routing. ECMP provides a routing technique by which a router may forward packets destined for a particular destination device along any of a plurality of paths (links) of equal cost, in this example. A router implementing ECMP may identify, when forwarding a packet, which next-hop (path) of a plurality of next-hops to use, and may output the packet on a given link based on the selection)

causing a plurality of different sets of traceroute packets to be sent from the source node, wherein the plurality of different sets of traceroute packets comprise a first set of traceroute packets that starts from a first time-to-live (TTL) value,([0030] discloses As such, router 18 A may forward the traceroute packet toward the destination network device along a different one of 15B, 15C since the port-number is often considered when calculating the next-hop hash, e.g., part of a 5-tuple. ;[0030] discloses , router 18A, is configured to forward packets toward a destination network using any of a plurality of active paths, each time a traceroute packet is sent with an incremented TTL value, the traceroute packet may use a different port number from previous traceroute packets. As such, router 18 A may forward the traceroute packet toward the destination network device along a different one of 15B, 15C since the port-number is often considered when calculating the next-hop hash, e.g., part of a 5-tuple… [0035]further discloses router 18A may output a message to inform source network device 12 as to the number of active forwarding paths (links 15B, 15C) available to router 18A for reaching destination network device 14. Because router 18A is configured to select between any of the active multiple paths for the traceroute packet, router 18A may configure respective modified traceroute packets for each of the multiple paths))

wherein the plurality of different sets of traceroute packets further comprise a second set of traceroute packets that starts from a second TTL value that is different from the first TTL value and that corresponds to the significant intermediate node([0031] discloses responsive to receiving a traceroute packet to be forwarded toward the destination, any of routers 18 currently applying ECMP or other technique to actively utilize multiple paths toward the destination may generate, configure and output a respective modified traceroute packet along each of the multiple paths such that each of the paths may be individually identified).

Regarding claim 11. Chadha teaches    calculating a plurality of probabilistic cover values in response to identifying the significant intermediate node, wherein the plurality of probabilistic cover values comprise:
a first probabilistic cover value that is calculated based on a first plurality of potential paths from the source node to the significant intermediate node; ;([0030] discloses , router 18A, is configured to forward packets toward a destination network using any of a plurality of active paths, each time a traceroute packet is sent with an incremented TTL value, the traceroute packet may use a different port number from previous traceroute packets) and
a second probabilistic cover value that is calculated based on a second plurality of potential paths from the significant intermediate node to a subsequent node in the network segment([0031] discloses responsive to receiving a traceroute packet to be forwarded toward the destination, any of routers 18 currently applying ECMP or other technique to actively utilize multiple paths toward the destination may generate, configure and output a respective modified traceroute packet along each of the multiple paths such that each of the paths may be individually identified).

Regarding claim 12 Chadha teaches     The method of claim 1, wherein:
the first set of traceroute packets comprises a first plurality of routing parameter combinations corresponding to the first probabilistic cover value;( [0029] Source network device 12 may implement traceroute and send a traceroute packet toward destination network device 14 with an initial hop count, e.g., a Time-to-Live (TTL) value. At each hop, a receiving router (e.g., "intermediary router") processes the traceroute packet and decrements the hop count. [0026] Routers 18 maintain routing information that describes available routes through network 8. Upon receiving an incoming packet, the receiving router examines information within the packet and forwards the packet in accordance with the routing information) and
the second set of traceroute packets comprises a second plurality of routing parameter combinations corresponding to the second probabilistic cover value;( [0038] discloses router 18A may configure respective identifiers representing sessions 16, 17 for each path to router 18B and router 18C, respectively. For example, router 18A may configure one modified traceroute packet to include an identifier representing the path to router 18B, which is denoted by session 16)

Regarding claim 13 Chadha teaches    The method of claim 1, wherein the subsequent node is the destination node(fig.1,[0029] Source network device 12 proceeds to send another traceroute packet with an incremented TTL value such that the traceroute packet reaches the next device in the path, and continues this process until the destination device is reached)

Regarding claim 14 Chadha teaches   The method of claim 1, wherein the subsequent node is another significant intermediate node in the network segment([0038] discloses router 18A may configure respective identifiers representing sessions 16, 17 for each path to router 18B and router 18C, respectively. For example, router 18A may configure one modified traceroute packet to include an identifier representing the path to router 18B, which is denoted by session 16).

Regarding claim 15 Chadha teaches        The method of claim 1, further comprising identifying a plurality of significant intermediate nodes in the network segment, wherein a plurality of probabilistic cover values are calculated based on the plurality of significant intermediate nodes([0051] discloses router 18C may also configure another modified traceroute packet to include an identifier representing the path to router 18E, which is denoted by session 19. Router 18C may send this modified traceroute packet to router 18E via access link 15F. In some examples, router 18C may send the respective modified traceroute packets to the corresponding paths in parallel, and in other examples, may send the respective modified traceroute packets to the corresponding paths sequentially. In any event, router 18C may send a respective modified traceroute packet on the corresponding paths to trace the next-hop along each of the paths to routers 18D and 18E).

Regarding claim 16,,  Chadha teaches   The method of claim 10, further comprising:
identifying a plurality of significant intermediate nodes in the network segment; ([0035] discloses router 18A may inform source network device 12 of the number of paths by configuring an indicator 13 such as a new utility PDU packet to include a tally of the next-hop paths and/or network addresses of next-hop routers on the next-hop paths) and

calculating a plurality of probabilistic cover values based on the plurality of significant intermediate nodes([0038] discloses router 18A may configure respective identifiers representing sessions 16, 17 for each path to router 18B and router 18C, respectively. For example, router 18A may configure one modified traceroute packet to include an identifier representing the path to router 18B, which is denoted by session 16).

Regarding claim 18. Chadha teaches    computer-implemented method, comprising:
receiving, at a source node, a command to send a plurality of different sets of traceroute packets across a network segment comprising a plurality of potential paths; ([0035] discloses router 18A may inform source network device 12 of the number of paths by configuring an indicator 13 such as a new utility PDU packet to include a tally of the next-hop paths and/or network addresses of next-hop routers on the next-hop paths).


sending a first set of traceroute packets from the source node, wherein the first set of traceroute packets starts from a first time-to-live (TTL) value corresponding to the source node; ( [0029] Source network device 12 may implement traceroute and send a traceroute packet toward destination network device 14 with an initial hop count, e.g., a Time-to-Live (TTL) value. At each hop, a receiving router (e.g., "intermediary router") processes the traceroute packet and decrements the hop count) and

sending a second set of traceroute packets from the source node, wherein the second set of traceroute packets starts from a second TTL value corresponding to a significant intermediate node in the network segment([0105], [0051] discloses router 18C may also configure another modified traceroute packet to include an identifier representing the path to router 18E, which is denoted by session 19. Router 18C may send this modified traceroute packet to router 18E via access link 15F. In some examples, router 18C may send the respective modified traceroute packets to the corresponding paths in parallel, and in other examples, may send the respective modified traceroute packets to the corresponding paths sequentially. In any event, router 18C may send a respective modified traceroute packet on the corresponding paths to trace the next-hop along each of the paths to routers 18D and 18E)..

Regarding claim 19. Chadha teaches        The method of claim 18, wherein the command comprises an indication of the second TTL value([0035] discloses router 18A may inform source network device 12 of the number of paths by configuring an indicator 13 such as a new utility PDU packet to include a tally of the next-hop paths and/or network addresses of next-hop routers on the next-hop paths).

Regarding claim 20. Chadha teaches        The method of claim 18, wherein:

the first set of traceroute packets comprises a first plurality of routing parameter combinations; ([0029]a traceroute packet toward destination network device 14 with an initial hop count, e.g., a Time-to-Live (TTL) value. At each hop, a receiving router (e.g., "intermediary router") processes the traceroute packet and decrements the hop count) and

the second set of traceroute packets comprises a second plurality of routing parameter combinations([0051] discloses router 18C may also configure another modified traceroute packet to include an identifier representing the path to router 18E, which is denoted by session 19).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chadha to (US20180278514) further in view of Shah to (US20090198832)
Regarding claim 17 Chadha does not explicitly teach identifying a plurality of significant intermediate nodes in the network segment; creating a plurality of estimates, each estimate indicating a reduction in traceroute packets corresponding to one of the plurality of significant intermediate nodes; and selecting one of the plurality of significant intermediate nodes based on the estimates
;( [0043] discloses collecting and reporting the Traceroute measurements in table 400 (e.g., for fault identification), Master OER process 245 may use the measurements to determine an optimal path (best exit selection) for the destination address prefix accordingly)  creating a plurality of estimates, each estimate indicating a reduction in traceroute packets corresponding to one of the plurality of significant intermediate nodes; ([0043] discloses the optimal path may be determined based on a path selection policy that is dependant on the per-hop Traceroute measurements, such as, e.g., new policies that may state that no delay between hops be greater than 2 ms, thus allowing for a per-hop policy parameter) and selecting one of the plurality of significant intermediate nodes based on the estimates([0043] discloses in response to a trigger to perform the illustrative OER Traceroute techniques for the purpose of path selection optimization (e.g., particularly to determine whether a given traffic class is within policy conformance on all possible paths, and to select the best path therefrom))

Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of Chadha include identifying a plurality of significant intermediate nodes in the network segment; creating a plurality of estimates, each estimate indicating a reduction in traceroute packets corresponding to one of the plurality of significant intermediate nodes; and selecting one of the plurality of significant intermediate nodes based on the estimates, as suggested by Shah. This modification would benefit the system to reduce packet loss by identifying best routes. 



Allowable Subject Matter
Claims 1-9  are allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEWDU A BEYEN whose telephone number is (571)270-7157.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZEWDU A BEYEN/Primary Examiner, Art Unit 2461